ALLOWANCE

Reasons for Allowance



The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor renders obvious the claimed combination including: the guiding surface arrangement (170) being configured to simultaneously contact each of the two guide members (140) during at least a portion of the reciprocating linear motion of the rodrack assembly (110).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658